Title: George Washington to Alexander Hamilton, Thomas Jefferson, Henry Knox, and Edmund Randolph, [29 July 1793]
From: Washington, George
To: Hamilton, Alexander,Jefferson, Thomas,Knox, Henry,Randolph, Edmund



[Philadelphia, July 29, 1793]
Gentlemen,

It will not be amiss, I conceive, at the meeting you are about to have to day, to consider the expediency of directing the Customhouse Officers to be attentive to the arming or equipping Vessels, either for offensive or defensive war, in the several ports to which they belong; and make report thereof to the Governor or some other proper Officer.
Unless this, or some other effectual mode is adopted to check this evil in the first stage of it’s growth, the Executive of the UStates will be incessantly harrassed with complaints on this head, & probably when it may be difficult to afford a remedy.

Go. Washington
Philadelphia29 July 1793

